         Case 6:20-cv-00478-ADA Document 84 Filed 02/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                     §   CIVIL ACTION 6:20-CV-00473-ADA
 BRAZOS LICENSING AND                            §   CIVIL ACTION 6:20-CV-00474-ADA
 DEVELOPMENT,                                    §   CIVIL ACTION 6:20-CV-00475-ADA
                                                 §   CIVIL ACTION 6:20-CV-00476-ADA
        Plaintiff,                               §   CIVIL ACTION 6:20-CV-00477-ADA
                                                 §   CIVIL ACTION 6:20-CV-00478-ADA
 v.                                              §   CIVIL ACTION 6:20-CV-00479-ADA
                                                 §   CIVIL ACTION 6:20-CV-00480-ADA
 DELL TECHNOLOGIES INC., DELL                    §   CIVIL ACTION 6:20-CV-00481-ADA
 INC., EMC CORPORATION, AND                      §   CIVIL ACTION 6:20-CV-00482-ADA
 VMWARE, INC.,                                   §   CIVIL ACTION 6:20-CV-00485-ADA
                                                 §   CIVIL ACTION 6:20-CV-00486-ADA
        Defendants.                              §
                                                 §   PATENT CASE
                                                 §
                                                 §   JURY TRIAL DEMANDED

                                 NOTICE OF COMPLIANCE

       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development ( “Plaintiff”)

hereby notifies the Court that Defendants have complied with the Court’s February 5, 2021 to limit

the claim terms in above cases to the thirty-six (36) for the four grpus of patents. Those terms are

identified in Exhibit A.

       The parties also have agreed to maintain the overall OGP 3.2 limits for the four groups of

patents, but shift the terms and pages as follows:

                      Group                          Terms Opening/Response Reply/Sur-reply

 Group 1 (4 patents) ‘133 Patent, ‘800 Patent,        15             36                   19
 ‘309 Patent, and ‘360 Patent

 Group 2 (2 patents) ‘144 Patent and ‘921 Patent       4             13                   6

 Group 3 (2 patents) ‘489 Patent and ‘020 Patent       4             13                   5




                                                 1
         Case 6:20-cv-00478-ADA Document 84 Filed 02/12/21 Page 2 of 3




                     Group                           Terms Opening/Response Reply/Sur-reply

 Group 4 (4 patents) ‘435 Patent, ‘536 Patent,        13          38                   20
 ‘888 Patent, and ‘129 Patent


Dated: February 12, 2021
                                     Respectfully submitted,

                                     By:    /s/ Ryan S. Loveless
                                            James L. Etheridge
                                            Texas Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas Bar No. 24036997
                                            Brett A. Mangrum
                                            Texas Bar No. 24065671
                                            Travis L. Richins
                                            Texas Bar No. 24061296
                                            Jeff Huang
                                            Etheridge Law Group, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, TX 76092
                                            Tel.: (817) 470-7249
                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Jeff@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC




                                                 2
         Case 6:20-cv-00478-ADA Document 84 Filed 02/12/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

to all counsel of record, on this the 12th day of February, 2021.

                                              /s/ Ryan S. Loveless
                                              Ryan S. Loveless




                                                 3
